Pursuant to Ind. Appellate Rule 65(D),                                   Sep 13 2013, 5:23 am
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
SUZY ST. JOHN                                      GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   ANDREW FALK
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

LAMAR MILLER,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )        No. 49A05-1302-CR-46
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Helen W. Marchal, Judge
                            Cause No. 49G16-1211-CM-78461


                                       September 13, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Following a bench trial, Lamar Miller (“Miller”) was convicted of Class A

misdemeanor invasion of privacy. Miller appeals and argues that the State failed to

present sufficient evidence to support his conviction.

       We disagree and affirm.

                             Facts and Procedural History

       On October 30, 2012, in response to domestic violence and battery charges

brought against Miller, the trial court ordered Miller to have no direct or indirect contact

with Heather Deckard (“Deckard”). Miller and Deckard had been dating for some time

and had an infant daughter together. Miller signed the no-contact order, acknowledging

that he read and understood it.

       Three days later, on November 2, 2012, both Miller and Deckard appeared in

person at a hearing before the trial court. At the hearing, Deckard asked the court to lift

the no-contact order. The trial court denied Deckard’s request in open court, in the

presence of both Deckard and Miller.

       Two weeks later, on November 16, 2012, Emergency Medical Services was called

to Miller’s residence at 1170 North Mitthoeffer Road in Indianapolis. A police officer

was dispatched to assist EMS with “a possible domestic situation.” Tr. p. 12. When the

officer arrived at the residence, he found Miller and Deckard there together. EMS

personnel were treating Deckard. The officer determined that Deckard’s injury was not

the result of domestic violence. However, because the officer “had previous knowledge”

of a domestic disturbance between Deckard and Miller, he performed a warrants check

and discovered the existence of the no-contact order. The officer then arrested Miller for

                                             2
invasion of privacy. After his arrest, Miller acknowledged to the officer “that there was a

no-contact order” but stated that “he didn’t believe that [he] . . . should have been

arrested for that case which was the reason for the no-contact order.” Tr. p. 16.

        A bench trial was held on January 9, 2013. At trial, Miller testified that, at the

time of his arrest, he believed that the no-contact order had been lifted after Deckard

“wrote a letter.”1 Tr. p. 21. He stated that Deckard had told him that the no-contact order

had been lifted. He also testified, however, that he was not sure of the proper procedure

by which a no-contact order is lifted and that, during the three weeks between the entry of

that order and his arrest, neither his attorney nor the trial court had indicated to him that

the no-contact order had been vacated. The trial court found Miller guilty of Class A

misdemeanor invasion of privacy, stating:

        Listening to the witness’s testimony, I do want to remind you [of] a certain
        baseline of responsibility that you have as the Defendant. You obviously
        knew that the no-contact order had been issued. Your signature is on that
        document and it seems as though it was more wishful thinking that it had
        been vacated by virtue of Miss Deckard’s letter.

Tr. pp. 27-28.

        The trial court sentenced Miller to 365 days, with credit for seven days already

served and the remaining 351 days suspended to probation. The court also ordered Miller

to attend twenty-six domestic violence classes. Miller now appeals.



1
  Deckard testified at trial: “After the first case, after [Miller] got arrested, the first time I came down and
I wrote a statement and after I wrote that statement, to my knowledge, I thought the…I didn’t know there
was a restraining order or anything.” Tr. p. 6. It appears that Deckard had written a supplemental
statement to the Marion Superior Court victim’s advocate “recanting her original case.” Tr. p. 10. After
Deckard made the supplemental statement, the victim’s advocate explained to Deckard that the no-contact
order remained in place. Id.
                                                       3
                                Discussion and Decision

      In reviewing a challenge to the sufficiency of the evidence, we neither reweigh the

evidence nor judge the credibility of witnesses. Atteberry v. State, 911 N.E.2d 601, 609

(Ind. Ct. App. 2009). Instead, we consider only the evidence supporting the conviction

and the reasonable inferences to be drawn therefrom. Id. If there is substantial evidence

of probative value from which a reasonable trier of fact could have drawn the conclusion

that the defendant was guilty of the crime charged beyond a reasonable doubt, then the

judgment will not be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137 (Ind. Ct.

App. 2008). It is not necessary that the evidence overcome every reasonable hypothesis

of innocence; rather, the evidence is sufficient if an inference may reasonably be drawn

from it to support the judgment. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).

Therefore, the question on appeal is whether the inferences supporting the judgment were

reasonable, not whether other, “more reasonable” inferences could have been made.

Thompson v. State, 804 N.E.2d 1146, 1150 (Ind. 2004). Reaching alternative inferences

is the function of the trier of fact and we cannot reverse a conviction merely because a

different inference might plausibly be drawn from the evidence. Id.

      In order to support Miller’s Class A misdemeanor invasion of privacy conviction,

the State was required to prove that Miller knowingly or intentionally violated a

protective order.   Ind. Code § 35-46-1-15.1(1).        “A person engages in conduct

‘knowingly’ if, when he engages in the conduct, he is aware of a high probability that he

is doing so.” Ind. Code § 35-41-2-2(b). A person engages in conduct intentionally if it is

the person’s conscious objective to do so. Ind. Code § 35-41-2-2(a). Knowledge and

                                            4
intent are mental states of the actor; therefore, the trier of fact must make reasonable

inferences based on an examination of the surrounding circumstances to reasonably infer

their existence. Jernigan v. State, 612 N.E.2d 609, 613 (Ind. Ct. App. 1993), trans.

denied.

       Miller does not dispute the sufficiency of the evidence to prove that he was

unlawfully in Deckard’s presence on November 16, 2012. Instead, he argues that the

State failed to prove that he did so knowingly or intentionally. Specifically, he asserts:

“[b]ecause neither Deckard nor Miller believed the no-contact order was in place on

November 16, there is not substantial evidence of probative value from which a finder of

fact could find beyond a reasonable doubt that Miller knowingly violated a no-contact

order.” Appellant’s Reply Br. at 3.

       Miller’s argument amounts to a request that we reweigh the evidence and judge

for ourselves the credibility of the witnesses. We will not do this. See McHenry v. State,

820 N.E.2d 124, 127 (Ind. 2005). The evidence favorable to the trial court’s ruling

indicates that Miller knew that his contact with Deckard was unlawful. Miller signed the

no-contact order, acknowledging that he had read and understood its terms and

prohibitions. He was present at the hearing at which the trial court denied Deckard’s

request to vacate the no-contact order.          There were no records or paperwork

demonstrating to either Miller or Deckard that the no-contact order had been lifted. At

trial, Miller testified that he was unsure of the procedure by which a no-contact order is

vacated. He further testified that neither the trial court nor his attorney had indicated to

him that the no-contact order had been lifted. Indeed, there is no evidence that Miller

                                             5
sought to confirm in any way Deckard’s statement that the no-contact order had been

lifted. Importantly, after Miller’s arrest, he acknowledged the existence of the no-contact

order to the arresting officer.

                                       Conclusion

       For all of these reasons, we conclude that the State presented sufficient evidence to

support Miller’s Class A misdemeanor invasion of privacy conviction.

       Affirmed.

NAJAM, J., and BROWN, J., concur.




                                             6